Dismissed and Memorandum Opinion filed May 31, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00356-CV
                                     ____________

                      CHARLES RAY STEVENSON, Appellant

                                             V.

                         TANGALAR STEVENSON, Appellee


                       On Appeal from the 309th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-73650


                      MEMORANDUM                      OPINION

       This appeal is from a judgment signed December 28, 2011. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

       On April 25, 2012, notification was transmitted to all parties of the court’s intention
to dismiss the appeal for want of prosecution unless, within fifteen days, appellant paid or
made arrangements to pay for the record and provided this court with proof of payment.
See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.




                                            2